DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-26, in the reply filed on 5/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election of:
(i-b) naloxone HCl;
(ii-a) about 4% of the elected naloxone HCl;
(iii-e) [(ii-e)] about 5% to about 10% PG, not including (ii-a)-(ii-b);
(iv-a) sodium chloride as isotonicity agent;
(v-a) disodium edetate present as stabilizing agent;
(vi-a) HCl present as acid;
(vii-a) benzalkonium chloride present as preservative,
in the reply filed on 5/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 27-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/17/2022.
Claims 6, 15-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/17/2022.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7-14, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crystal et al. (WO 2015/136373 A1; 2015), in view of Amancha et al. (WO 2018/034920 A1; 2018; filed 2017 Aug 10; priority 2017 May, 2016).
Many of the examined claims use modifying language about associated with a numerical value or range endpoints.  Review of the specification failed to identify a meaning for this term.  Accordingly, the meaning of “about” in the invention groups is taken to be the range from one half to double each range (i.e., -50% to +100% of a range), per definition at US 5,558,071 (col. 5, lines 14-15).
Crystal teaches provided are pharmaceutical compositions comprising an opioid receptor antagonist [002].  Naloxone is an opioid receptor antagonist that is approved for use by injection for the reversal of opioid overdose and for adjunct use in the treatment of septic shock [005]; opioid antagonist includes naloxone and pharmaceutically acceptable salts thereof; in some embodiments the opioid antagonist is naloxone hydrochloride [056].  See also structure of naloxone at [051] and the named salt naloxone hydrochloride (CAS Reg. No. 357-08-4), taught at [0051]; the hydrochloride salt of naloxone is commercially available [077]. Pharmaceutical compositions that comprise a therapeutically effective amount of about 2 to about 12 mg of naloxone hydrochloride [023].  About 4 mg of naloxone hydrochloride is taught at [093], [0129]. With an aqueous solution volume of about 100 μL [0129], the naloxone HCl concentration corresponds to Applicant elected about 4% w/v.  See also [0282], Table 16, which teaches 40 mg/ml (i.e., 4% w/v) of naloxone HCl in solution, which reads on ranges of claims 1, 3, 4, 26.
Liquid preparations include, inter alia, solutions. For example, water or water-propylene glycol solutions.  Regarding the concentration range of propylene glycol required by claim 1, the concentration of PG required by claim 1 and the elected concentration range of claims 5 & 26 are not taught.
Regarding the isotonicity agent, Applicant elected NaCl is taught [0178] (claim 11); amounts include about 0.75 mg (in 100 μL [0181]), this corresponds to 0.75% w/v, within the ranges of claims 1, 9, & 26.  See also 0.74 mg/ 100 μL [0282], Table 16.
Regarding the elected stabilizing agent, disodium edetate is taught [0178] (claim 11), in the amount of 0.2 mg (in 100 μL [0181]), this corresponds to 0.2% w/v, within the ranges of claims 2, 8 (about 0.15% encompasses 0.2%).    See also [0282], Table 16.  Additionally, the range about 0.01 to about 0.05 mg is taught in about 100 μL (claim 23); i.e., the range about 0.01 to about 0.05% w/v, overlapping with claim 8, alternately rendering it obvious.
Regarding the elected acid used to adjust pH, Applicant elected Hydrochloric acid is used to adjust pH to 4.5 (range 3.5-5.5) [0282], Table 16 (claims 10-11, 26).
Regarding the elected preservative benzalkonium chloride, this compound is taught (claim 24) at 0.01 mg/100 μL [0282], Table 16, 0.01%, reads on claims 13-14.
Regarding the maximum about 2% alcohol (up to 4% permitted) and the no detectable alcohol (claims 1, 12), the formulation of Table 16 has no alcohol, satisfying these claims.
While PG /water solutions are taught (i.e., each of the elected ingredients are taught), the amount of PG is not taught.  To utilize the PG/water as solvent, say, in place of water in Table 14 40 mg/mL naloxone HCl solutions, the skilled artisan would have reviewed alternate similar teachings that employ stated amounts of PG.  Such a reference is Amancha.
Amancha teaches liquid naloxone and pharmaceutically acceptable salt thereof in stable formulations (abstract).  Amancha mentions Narcan, which contains 4.42% w/w naloxone hydrochloride dihydrate, 0.01 % w/w benzalkonium chloride ("BKC") as a preservative, 0.74% w/w sodium chloride as an isotonicity agent and 0.2 % w/w edetate disodium dihydrate ("EDTA"), corresponding to the same or close to the same amounts taught by Crystal.
In aqueous naloxone salt formulations comprising edetate disodium, exemplary ranges for propylene glycol as co-solvent (with water) include Applicant elected from about 5% to about 10% [00035]; this range is an even more preferred embodiment [000118].  The formulations include those without an alcohol (see p. 14 [00104]).  Amancha, drawn to similar nasal formulations of naloxone HCl as taught by Crystal, would have informed the skilled artisan of the even more preferred embodiment of the range about 5% to about 10% PG, when it is employed, rendering obvious this range in the obvious formulations of Crystal.  Selection of a concentration in this range, together with the above teachings renders obvious the aqueous solutions of claims 1-5, 8-14, and 26.
Regarding the requirement of claim 1, 2nd wherein clause (dynamic viscosity is less than about 100 cP at 21 °C), absent evidence to the contrary, solutions with ingredients of claim 1 (or with added disodium edetate concentration within claim 2 range; and/or added benzalkonium chloride concentration in the claim 13 range; and/or HCl in an amount to give the final pH of claim 10 range) would have satisfied the less than about 100 cP at 21°C property, absent evidence to the contrary.  It would be expected the primary driver of dynamic viscosity would be the propylene glycol.  As shown by Carpemar Technical Documentation for Propylene Glycol (http://www.carpemar.com/images/pdf/FT/Propilenglicol_IND/FT_Propilenglicol_IND_EN.pdf; 2016; accessed 4/15/2022), at p. 9/12, the dynamic viscosity for 25% PG v/v at 21 °C is less than 2 mPas (less than 2 cP), and viscosities decrease as concentration is decreased.  Thus, the predicted contribution of about 5% to about 10% PG to dynamic viscosity of the obvious aqueous solutions would be less than 2 cP.

    PNG
    media_image1.png
    623
    450
    media_image1.png
    Greyscale

Accordingly, the dynamic viscosity limitation of claim 1 is construed to be satisfied for the elected obvious aqueous solution.  See MPEP 2112.01 (I): 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been 
established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
See also MPEP 2112:
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).
Similarly, regarding claim 7, the obvious aqueous solution corresponding to that elected, is presumed to have an osmolality in the range of claim 7.  One can also evaluation the contribution of the primary contributors to osmolality, NaCl and propylene glycol.  
Donicke et al. (“Osmolalities of Propylene Glycol-Containing Drug Formulations for Parenteral Use. Should Propylene Glycol Be Used as a Solvent?; 1992; Anesth. Analg.; 75: 431-5) teaches pain on injection and thrombosis or thrombophlebitis after intravenous administration of various drugs are frequent, undesired side effects.  Besides causing direct chemotoxic effects, the unphysiologic osmolality and pH of these drugs are mechanisms of inflammation and histologic changes in vessels.  Etomidate, having osmolality of 4965 mOsm/L, is known to be painful on injection and frequently cause thrombophlebitis (432, 1st paragraph). 
The contribution of PG contents in 18 commercially available drugs were investigated (431, last paragraph).
Review of Table 1 documents measured osmolality of PG at 10% (w/v) is 1440 mOsm/L.  Calculated PG for 5% would be half this value, 720 mOsm/L.

    PNG
    media_image2.png
    548
    744
    media_image2.png
    Greyscale

Endothelial damage in rat aortic endothelium at threshold levels of approximately 1400-1600 mOsm/L (433, right, 3rd paragraph).  Plasma osmolality is 285-295 mOsm/L (434, 3rd paragraph).
Package inserts warn against intraarterial injection of drugs with 35% PG or higher, mandating dilution.
Based on the recognized pain for osmolality of 3000 or higher, and other side effects of threshold osmolality levels about 1400-1600 mOsm/L or higher, the skilled artisan would have been motivated to select a PG concentration of 10% or less (contribution to osmolality 1440 mOsm/L or less). 
The contribution of sodium chloride would have also been obvious to consider.  Williams (“The Difference Between Actual and Calculated Osmolality of IU Solutions Should Not Be Overlooked”; 1999; Anesth. Analg.; 89:1592) teaches 0.9% sodium chloride has a measured osmolality of 289 mOsm/kg, a little less than the calculated 308 mOsm/kg.  The calculated contribution to osmolality from the 0.74% used by Crystal corresponds to 0.74 (289/0.9) = 235 mOsm.  
Thus, the obvious 5% PG (720 mOsm) + 0.74 NaCl (235 mOsm) would have contributed 955 mOsm to the solution; i.e., solution would have been within the range of claim 7; For obvious 10% PG + 0.74 the contribution to osmolality would have been 1675 mOsm, also giving a solution having osmolality within the claim 7 range, close to the Donicke boundary line for which PG may not have side effects.  Accordingly, absent evidence to the contrary, consistent with the references considered, the range of claim 7 is presumed to be characteristic of the obvious formulations discussed above.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611